DETAILED ACTION
This office action is responsive to communication filed on July 21, 2022.
Response to Amendment
The amendment filed on July 21, 2022 under 37 CFR 1.312 has been entered-in-part.  
The amendments to claims 42, 46, 50 and 54 are entered as being directed to matters of form not affecting the scope of the invention.
The amendment to claim 18 is not entered.  This amendment changes the word “pores” to “holes”.  However, the original disclosure only uses the term “pores” and does not use the term “holes”.  MPEP 608.01(o) states that using a variety of terms for the same thing should not be permitted.  MPEP 608.01(o) additionally asserts, “While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”  The amendment submitted July 21, 2022 changes the nomenclature of claim 18 but does not make corresponding changes to the nomenclature of the specification.  For these reasons, the amendment to claim 18 is not entered.
MPEP 714.16(e) states that “when, under 37 CFR 1.312, an amendment, for example, is proposed containing a plurality of claims or amendments to claims, some of which may be entered and some not, the acceptable claims or amendments should be entered in the application”.  As such, the amendment submitted July 21, 2022 is entered in part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696